DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-19 of U.S. Patent No. 10,767,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent include the limitations of the claims of the instant application.
Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10,767,320 alone.
Regarding claim 2, while claim 2 of the patent discloses a fastener receiver but does not explicitly disclose the fastener receiver being “substantially centrally positioned”, it has been held that rearrangement of parts involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of ordinary skill in the art to have a substantially centrally positioned fastener receiver to allow both ends of the swing arms to be symmetrical for ease of design.
Regarding claim 5, while claim 5 of the patent discloses an externally threaded bolt and a locking member but fails to explicitly disclose that the locking member is an internally threaded locking nut, the Examiner takes Official Notice that an internally threaded locking nut is old and well-known to lock an externally threaded bolt.  It would have been obvious to one of ordinary skill in the art before the effective filing date to make the locking member an internally threaded locking nut since that is commonly used with an externally threaded bolt.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
In claim 2, the last line recites “first surface surface of said swing arms”, which appears to contain a typographical error.  Appropriate correction is required.
In claim 5, the second line recites “locking member said”, which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "said fastener" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said fastener" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said fasteners" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “said elongated swing arms”, but claim 1 only introduced “swing arms”.  It is unclear if these are the same elements; if they are, for consistency, use the same terminology for each element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmitt, US 3,183,626.
Regarding claim 1, Schmitt teaches an expansion joint cover assembly for a gap between spaced-apart structural members (Figures 1-2 and 5-6) comprising:
base members (11+22, 12+22) configured to be affixed to each of said structural members (47) and having channels (18) configured to accept bearings; 
a cover plate (31) having a width sufficient to bridge said gap between said structural members; 	swing arms (34) pivotably engaged with said cover plate; and 
bearings (38) engaged at opposite ends of said swing arms and slidably engaged with said channels of said base members (Figures 2 and 5), wherein said bearings comprise a substantially planar tab portion (40; Figure 6) and an elongated cylindrical portion (39; Figure 6).
Regarding claim 2, as shown in Figures 2 and 6, said swing arms (34) have opposite facing first and second surfaces and a substantially centrally positioned fastener receiver (aperture unnumbered, receives fastener 35 in Figure 2) extending upwardly from said first surface (bottom surface) of said swing arms.
Regarding claim 19, as shown in Figure 2, fasteners (35 of each swing arm) engage said cover plate (31) to said elongated swing arms (34) substantially along the median portion of said cover plate (31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671